—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered May 22, 1995, convicting defendant, upon his pleas of guilty, of two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
*272Defendant knowingly and voluntarily pleaded guilty and the record belies his claim that the court coerced him into entering the plea. The court’s figurative description of defendant’s sentence exposure conveyed, in essence, the potential long-term sentence faced by defendant. Defendant’s motion to withdraw his plea was properly denied without a hearing since the record establishes that defendant received effective assistance of counsel in connection with his guilty plea (see, People v Ford, 86 NY2d 397, 404) and since the submission of his two written motions and his appearance at sentencing provided ample opportunity to be heard (People v Williams, 210 AD2d 161).
Defendant was properly sentenced as a persistent violent felony offender (see, CPL 400.15 [8]; 400.16). Concur — Ellerin, J. P., Tom, Mazzarelli and Saxe, JJ.